DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to add limitations not previously considered.  Amended and new grounds of rejection are below set forth addressing the new and amended claims.
The remarks filed 8/10/2021 are not persuasive to overcome the rejections below set forth.  No additional/new prior art is cited.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/2021 and 9/8/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The applicant has added a limitation to claim 1 for “the hydraulic fluid composition has a viscosity index of 100 or more and less than 160”  There is no support in the original filing for any upper limit to a range of viscosity index of the hydraulic fluid composition.   Rather the specification recites  “A viscosity index of the hydraulic fluid composition of one embedment is preferably 100 or more, more preferably 110 or more and still more preferably 120 or more” See the instant specification at [0070]    The explicit disclosure of the specification favors higher ranges of viscosity index without upper limit.  There are no disclosures embodiments or examples with a viscosity index at 160 for the composition.   This disclosure does not reasonably convey to the artisan that the inventor has possession at the time of filing the invention of the claimed subject matter relating to upper limits of the composition viscosity index or that same is part of the invention.  MPEP 2163.05







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al (US 2016/0032214) published 2/4/2016 (over one year prior to the effective filing date of the instant application).  
Regarding Claims 1-14:
Shinoda et al (US 2016/0032214) published 2/4/2016 (over one year prior to the effective filing date of the instant application).  Shinoda discloses a lubricating oil composition hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077] (i.e. suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator) the composition solves the problems relating to increasingly high pressure in hydraulic equipment [0004] 
Shinoda discloses the composition comprising a base oil [0010] a poly acrylate and a phosphorus compound [0010] a sulfur compound [0043] an amine salt of a phosphate [0049-0051](meeting the limitations of claims 8-9)  another sulfur compound [0057] as well as other additives such as antioxidants, oiliness agents and dispersants and rust inhibitors [0063]  
The dispersants include succinimides and are used in amounts of 0.01 to 1 mass % or 0.05 to 0. 5 mass % [0065-0069] 
The antioxidants include phenolic and amine antioxidants [0071] which are preferably used combination in amounts of from 0.05 to 2 mas % or 0.1 mass % to 1 mass % [0071, 0073] 
The static coefficient of friction at 1000 cycles was measured by SAE No. 2 friction test per JCMAS P047 [0087] (i.e. as in claim 1)
Table 2 shows embodiments which meet the claim limitations as more fully below set forth:

    PNG
    media_image1.png
    632
    775
    media_image1.png
    Greyscale

Teaching the succinimide within the claimed range (i.e. 0.1 to 0.6 mass) in an amount of 0.1 mass % and the base oil in an amount meeting the claimed range of 75-98 wt.% - i.e. claim 14 

    PNG
    media_image2.png
    525
    756
    media_image2.png
    Greyscale

Teaching the phenol of 0.6 within the claimed range and the amine antioxidant of 0.2 within the claimed ranges (including new claim 14) and coefficient of friction such as 0.107, 0.126 within the range of claim 11.

    PNG
    media_image3.png
    99
    482
    media_image3.png
    Greyscale

The succinimide is a poly butenyl succinimide or a poly isobutenyl succinimide (See P8 Col 2 of reference) meeting the limitations of claims 12- 13. 

    PNG
    media_image4.png
    186
    508
    media_image4.png
    Greyscale

Meeting the claimed phosphate of claims 12-13

    PNG
    media_image5.png
    88
    489
    media_image5.png
    Greyscale

Meeting the claimed antioxidants of claims 12-13

    PNG
    media_image6.png
    358
    509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    528
    media_image7.png
    Greyscale

Meeting the Group 2 or 3 mineral oil based on sulfur content and VI of claims 12-13.
The phosphate amine is used in range of 0.005 to 0. 5 mass % [0056] (overlapping the claimed range of 0.5 to 0.9 mass % of the instant claims including new claim 14).
(Possessing the claimed static friction co-efficient after 1,000 cycles in conformity with SAE No. 2 test JCMAS P 047 2004 from 0.1 to 0.162 of claim 1 and claim 11)
(oiliness agent Dispersant 1 and 2 are a succinimide additive (P8 last two lines first column and second column first several lines) 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
No ZDDP is used. 
0.2 amine + 0.6 phenol + 0.1succinimide =0.9 grams total (100 pbw = 100 %) 0.1/0.9=0.11 pbw or 11 % succinmide in the composition of amine based antioxidant and phenol based antioxidant meeting the limitations of claim 3)
0.2/0.6=0.3 or 1/3 which meets the limitation for 1/6 or more or ½ or less of claim 4 and 14.
0.2 amine meets the limitation of claim 5 for 0.01 to 1 mass % and claim 14
0.6 meeting the limitation of claims 6 for 0.25 to 6 mass % phenol and claim 14.
0.1 succinimide meets the limitation of claims 7 and 14
Phosphate amine salt meets the limitations of claims 8-9
No ZDDP.
Shinoda discloses a lubricating oil composition hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077]  Since the reference teaches the exact composition it is necessarily suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator (while the reference does not recite wet clutch or wet brake the machinery having same is expressly recited In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
For example:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) 

Regarding the new limitation for a viscosity index of 100 or more and less than 160:
The viscosity index of the composition is 160 or more. [0020] (Abstract)  The examiner maintains this renders obvious the claimed range less than 160 as the point of 160 is sufficiently close to less than 160 (which would include 159.999) Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997)
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
Amended grounds of rejection are above set forth under section 103 as obviousness addressing the amended and new claim limitations.  
A new rejection under section 112 is also set forth addressing the new limitation in claim 1 addressing the VI range which is the basis of applicant’s remarks.
Applicant argues the prior art does not teach the new limitation for a viscosity index of the composition of less than 160.  As above set forth this new limitation is Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (emphasis added by examiner)  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (emphasis added by examiner)  See MPEP 2144.05
For the above reasons the rejections are maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action as well as IDS’s submitted by applicant.  For example:
JP535503066 discloses a hydraulic fluid composition excellent in oxidation stability and performance under high pressure and can be used for a long time (P2 L1-20) for a power transmission, force control system such as hydraulic equipment and devices with sliding portions (P2 L2-4)  The hydraulic equipment uses operating pressures such as 30 MPa or more (P2 L5-10)  The lubricating composition comprising a base oil, a succinimide, a phenol antioxidant The composition comprises a base oil, and 0.01 to 5 wt.% amine antioxidant and 0.01 to 5 wt.% phenol antioxidant in ratio of `1:9 to 1:1 (P2 translation 5th par.-7th par. )  


    PNG
    media_image8.png
    416
    1121
    media_image8.png
    Greyscale

The composition is for use in construction machinery, industrial machinery, sluices and hydraulic power generators IP2 third to last par.) The examples below meet the limitations of claims 1-7:

    PNG
    media_image9.png
    939
    863
    media_image9.png
    Greyscale

JP 11-323365 discloses a hydraulic oil with excellent stability against oxidation and extreme pressure and sludge inhibiting under high temp and high pressure of a piston pump in a machine.  The composition comprises a base oil, 0.01 to 1 mass % alkenyl succinimide or derivative, 0.1 to 5 mass % phosphoric ester, 0.05 to 0.5 mass % alkylated diphenylamine and 0.0t to 0.5 mass % hindered phenol (Abstract) and claim 1 of reference. The composition is for use in various hydraulic devices (P3 translation [0032-0033] 
EP 0867498A as recited on IDS teaches the claimed composition with a paraffinic mineral oil comprising the claimed additive species in ranges which meet the claimed ranges suitable for transmissions etc. (hydraulic fluid) having the claimed SAE No 2 text friction ranges such as 0.129, etc.:  For example see table 2

    PNG
    media_image10.png
    800
    978
    media_image10.png
    Greyscale

The composition is used in hydraulic mechanisms (P2 L1-10) NO zinc is required.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAMELA H WEISS/Primary Examiner, Art Unit 1796